DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 21st, 2022 has been acknowledged.  By this amendment, claims 1, 8, 12, 17, 18, 20, and 26 have been amended.  Claims 3, 6, 15, 21, and 22 previously been cancelled.  Accordingly, claims 1, 2, 4, 5, 7-14, 16-20, and 24-26 are pending in the present application in which claims 1, 12, and 20 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mrs. Min Yang (Reg. No. 78,149) on May 11th, 2022.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph [0001] immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATIONS, line 4, after “filed on March 23, 2018" please insert --, issued as U.S. Patent No. 10,283,452,--.
In the Claims:
In independent claim 12, line 16, please replace “after joining the first and second interconnect layers, thinning the second substrate” with --after joining the one or more array interconnect layers and the one or more peripheral interconnect layers, thinning the single crystalline silicon layer--.
In independent claim 12, line 19, please replace “the thinned second substrate serves as a single crystalline silicon layer above” with --the thinned single crystalline silicon layer is above--.
In independent claim 12, line 22, after “surface of”, please replace “the single crystalline silicon layer” with --the thinned single crystalline silicon layer--.
In independent claim 12, line 22, after “the first surface of”, please replace “the single crystalline” with --the thinned single crystalline--.
In independent claim 12, line 24, please replace “the single crystalline silicon layer” with --the thinned single crystalline silicon layer--.
In independent claim 20, line 13, please replace “after joining the first and second interconnect layers” with --after joining the one or more interconnect layers and the plurality of peripheral devices--.
In claim 24, line 2, please replace “wherein a second surface of the source contact” with --wherein the source contact--.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-14, 16-20, and 24-26 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on April 21st, 2022 (see Applicant’s persuasive arguments in the remarks on page 8, line 3 to page 11, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “after joining the first and second interconnect layers, thinning the second substrate, so that the thinned second substrate serves as a single crystalline silicon layer above the plurality of peripheral devices; and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate, comprising etching an opening through the thinned second substrate and exposing a conductive structure of the second interconnect layer; and disposing a conductive material in the opening and in contact with the conductive structure”, as recited in independent claim 1, “after joining the one or more array interconnect layers and the one or more peripheral interconnect layers, thinning the single crystalline silicon layer, so that the thinned single crystalline silicon layer is above the plurality of peripheral devices; and disposing a back-end-of-line (BEOL) interconnect layer in contact with a second surface of the thinned single crystalline silicon layer that opposes the first surface of the thinned single crystalline silicon layer, comprising etching an opening through the second surface of the thinned single crystalline silicon layer and exposing a conductive structure of the one or more peripheral interconnect layer; and disposing a conductive material in the opening and in contact with the conductive structure”, as recited in independent claim 12, and “after joining the one or more interconnect layers and the plurality of peripheral devices, thinning the second substrate, wherein the thinned second substrate comprises a single crystalline silicon layer above the plurality of peripheral devices; and disposing a back-end-of-line (BEOL) interconnect layer above and in contact with the thinned second substrate, comprising etching an opening through the thinned second substrate and exposing a conductive structure of the plurality of peripheral devices; and disposing a conductive material in the opening and in contact with the conductive structure”, as recited in independent claim 20.
Claims 2, 4, 5, 7-11, 13, 14, 16-19, and 24-26 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892